Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 10, 1980, convicting him of murder in the second degree and criminal possession of a dangerous weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issue has been presented with respect to the facts upon which the judgment is based. The court’s instruction to the jury that they could consider testimony of an earlier gun possession for the purposes of establishing identity and intent was error. (See People v Molineux, 168 NY 264.) We have considered appellant’s other contentions and find them to be without merit. Hopkins, J. P., Damiani, Gibbons and Weinstein, JJ., concur.